Citation Nr: 9927153	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-32 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO) which denied the veteran's 
application to reopen his claim for service connection for a 
left knee disorder.


FINDINGS OF FACT

1.  In an unappealed decision in May 1996, the RO denied the 
veteran's claim for service connection for a left knee 
disorder.

2.  Subsequent to the RO's May 1996 decision, the veteran 
submitted evidence which bears directly but not substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, but is not so significant that it 
must be considered to decide fairly the merits of the claim 
for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The RO's decision of May 1996 denying service connection 
for a left knee disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991) and §§ 7103, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1103 (1998).

2.  The evidence received since the May 1996 RO decision is 
new but not material; thus, the requirements to reopen the 
claim of entitlement to service connection for a left knee 
disorder have not been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's May 1996 determination, that determination is 
final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203 
(1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The evidence of record at the time of the RO's May 1996 final 
decision was the following:  Service medical records; private 
clinical records of Dr. Neville Lewis, dated in December 
1994; and VA compensation and pension examination report, 
dated in January 1996.  Although an earlier VA examination 
had been performed in March 1995, report of this apparently 
was not of record at the time of the May 1996 decision.

Service medical records are difficult to read.  They do not 
appear to contain any complaints of or treatment for left 
knee difficulties.  The report of medical history at 
enlistment indicates no complaints.  At a periodic 
examination in June 1989, there were no abnormalities of the 
lower extremities noted.  However, on the report of medical 
history, complaints of swollen joints were noted, described 
as swollen and painful joints from running, or trick/locked 
knee.  This was further described as aggravation of left knee 
pain with long marches or swelling, locking or giving way.  
At his exit examination in October 1991, there were no 
abnormalities noted, except for a tattoo.

The private medical record, dated in December 1994 and 
received by the RO in December 1995, states that the veteran 
was referred after a pre-employment physical at which the 
veteran related his knee troubles.  He described having 
intermittent symptoms of the right knee, although he had not 
had any treatment other than seeing a physician's assistant.  
He also reported a recent injury to the left knee while 
wrestling.  X-rays of the left knee revealed a transverse 
fracture at the inferior pole of the patella.  He was 
diagnosed with status post fracture of the left inferior pole 
of the patella, which was remote and may represent a delayed 
union.

At the January 1996 VA examination, the veteran reported that 
pain in the knees started in 1989, which he attributed to 
pounding the pavement from running and "humping".  After 
such activities, he would awaken the next day with severe 
knee pain.  He had no trauma to the knees.  He said that 
kneeling was not painful, but activities such as going down 
stairs, running or bicycle riding caused pain.  On 
examination, he was able to kneel without pain, ambulate 
without difficulty, but with slight varum deformity.  He had 
full range of motion of the knees without pain.  He was 
diagnosed with mild genu varum bilaterally and bipartite 
patella bilaterally, the latter diagnosis being based on X-
rays which were taken in March 1995, but which were not of 
record at the time of the RO's May 1996 decision.

Subsequent to the RO's May 1996 rating decision, the 
following relevant evidence has been associated with the 
claims file:  Report of March 1995 VA compensation and 
examination with X-rays; statement of Jessica L. Zahnow, the 
veteran's girlfriend, dated in April 1997; statement of Wayne 
Collins of Smith Fire Systems, Inc., dated in April 1997; 
statement of Herbert E. Cole, the veteran's father, received 
in May 1997; report of March 1997 VA compensation and pension 
examination; and a transcript of the February 1999 Travel 
Board hearing.
The March 1995 examination report states that the veteran had 
full range of motion in all joints of the upper and lower 
extremities, including the knees.  He had slight valgus, 
varus sway of both knees with no crepitus or deformity.  Upon 
rising from a squat, his knees made a snapping sound.  He had 
no upper or lower motor weakness.  X-rays showed a right 
bipartite patella.  The left knee had an old transverse 
fracture in the lower pole of the patella, which was most 
likely traumatic in origin, although difficult to 
differentiate from an uncommon developmental variant.

The letters from the veteran's father and girlfriend describe 
the difficulties the veteran has had in adjusting to civilian 
life.  They do not discuss his left knee disorder.  The 
statement of Wayne Collins, apparently a representative of 
Smith Fire Systems, Inc., states that the veteran was offered 
a position contingent upon passing a physical examination and 
he failed to meet the requirement of "ability to lift a 
minimum of 50 pounds repeatedly."  This failure was due to 
his knee problems, and the company did not offer employment 
to the veteran solely due to his disorder of the knees.

A VA general medical examination was performed March 1997 for 
the purpose of evaluating other claims, and there was no 
evaluation of the lower extremities.

In his February 1999 hearing, the veteran stated that he was 
a mortarman in the Marines for 3 1/2 years.  He noticed 
discomfort with his knee within the first year of service.  
They hiked and ran with heavy packs for extended periods and 
this caused the veteran knee pain.  He did receive Motrin in 
the service but was not diagnosed with any condition.  He did 
not want to be the type of service member who complains so he 
decided to endure the pain.  He did not want to be ridiculed 
by his fellow soldiers for not being able to handle pain.  
The pain gradually got worse, but he did not seek treatment 
during service.  After service, he did undergo an evaluation 
at the VAMC in Tacoma, Washington and was referred for 
physical therapy.  Exercises were suggested by the physical 
therapist in the latter half of 1997.  He has difficulty with 
walking, running, climbing stairs and lifting weights.  He 
takes aspirin and Motrin, which is prescribed by the VAMC.  
During the hearing he demonstrated his difficulty in bending.  
The veteran stated that he had always had an active life 
style and that this knee disorder had greatly hindered him.  
He had not had any symptoms prior to service.  He would like 
to have surgery to repair the condition, but the doctor had 
not recommended it.  He did not have any treatment after 
service until 1994, from Dr. Lewis.  He was currently 
employed answering telephones.

The only new medical evidence pertaining to the veteran's 
left knee disorder is the report of March 1995 examination 
with associated X-rays.  The findings are that the veteran 
had an old fracture of the left patella, which may be either 
developmental or traumatic in origin.  This information was 
already of record at the time of the May 1996 rating decision 
as it was included in the January 1996 examination report.  
Thus, the additional medical evidence is essentially 
cumulative of previously considered evidence and it does not 
suggest a link between a current right knee condition with 
any incident of service.  Although the veteran describes the 
knee discomfort as having its onset in service and 
progressing thereafter, he did not receive any treatment 
either in service or for over three years after service.  The 
veteran has failed to submit any new evidence that would link 
his current left knee disorder to his period of active 
service.  There may be outstanding VAMC physical therapy 
records, but these would be dated six years after service and 
there is no indication that they contain an opinion that 
suggests the contended causal relationship.  

The Board has considered whether the veteran's testimony 
would qualify as new and material evidence under the method 
of proof provided by 38 U.S.C.A. § 1154(b).  If the veteran 
engaged in combat, satisfactory lay evidence that an injury 
or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, 
of service.  38 U.S.C.A. § 1154; Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (1998).  The Board 
accepts that the veteran had left knee symptoms in service 
but competent evidence of a nexus between a current 
disability and service is still required.  Turpen v. Gober, 
10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  The additional evidence in question does not suggest 
such a nexus.  Because the determinative issue of a nexus 
between a current left knee condition and service involves a 
question of medical causation or diagnosis, the veteran's 
opinion regarding the contended causal relationship is not 
competent evidence of a nexus between a current disability 
and service.  Rather, medical evidence or opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91.  

As the Board finds there has been no new and material 
evidence presented, the claim should not be reopened, and no 
further analysis is required.


ORDER

New and material evidence not having been submitted, the 
claim for service connection is not reopened and it remains 
denied.




                                                          
                                                           
REMAND

The May 1997 rating decision pertained only to the veteran's 
left knee.  In his October 1997 notice of disagreement, the 
veteran indicated that his claim encompassed a request for 
service connection for the right knee as well.  Thus, in 
October 1997 the RO issued a rating decision denying the 
original claim for service connection for a right knee 
disorder.  The RO also separately issued its statement of the 
case pertaining to the left knee disorder.  In November 1997, 
the veteran filed a VA Form 9 substantive appeal in which he 
indicated disagreement with the denial of both claims for 
service connection.  The RO then issued, in May 1998, a 
statement of the case with respect to the right knee disorder 
claim, advising the veteran in a cover letter of the need to 
complete his appeal by filing the enclosed VA Form 9 within 
60 days.  The veteran did not perfect his appeal in a timely 
manner.  The only subsequent submission from the veteran was 
the testimony of the veteran at a Travel Board hearing before 
the undersigned Board Member in February 1999, and a 
statement prepared by his representative, dated in July 1999.  
As discussed below, because the veteran failed to timely 
perfect his appeal of the issue of service connection for a 
right knee disorder, the RO did not certify that matter for 
appeal, and the only issue now before the Board is the matter 
regarding the veteran's left knee disorder.

After reviewing the veteran's claims file, it appears to the 
Board that the veteran's substantive appeal of the issue of 
service connection for a right knee disability was not timely 
filed.  If this is the case, the Board has no jurisdiction 
over the appeal of this issue.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 20.101, 20.200 (1998).  
Cf. Marsh v. West, 11 Vet. App. 468, 470 (1998).  The veteran 
was notified of the RO's rating decision denying service 
connection for his right knee condition by letter on October 
30, 1997.  After receiving the veteran's NOD, the RO mailed a 
statement of the case to the veteran on May 5, 1998.  As  
noted above, the veteran presented testimony on this issue at 
a Travel Board hearing in February 1999.  Generally, the 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (in this case, the 
RO) mails the statement of the case (SOC) to the appellant, 
or within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 
20.302(b).  The time for filing may be extended at the 
veteran's request, for good cause shown, but there is no 
indication that such an extension was requested.  38 C.F.R. § 
20.303.  Filing additional evidence does not extend the time 
for initiating or completing an appeal. 38 C.F.R. § 20.304.

Given the facts above, the veteran's substantive appeal 
should have been filed no later than October 29, 1998 (more 
than 60 days following mailing of the SOC by the RO but 
within one year of the RO's decision denying service 
connection for a right knee disability) for it to be timely.  
As there is no document dated as received within the period 
of time in question that can be construed as a substantive 
appeal, the Board appears to have no jurisdiction to review 
the veteran's claim.

Since the Board has raised the jurisdiction issue sua sponte, 
however, the veteran has had no opportunity to respond, or to 
submit argument or evidence on the question.  A determination 
of the timeliness of a substantive appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he must then receive a statement of 
the case.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 19.34; 
cf. 38 C.F.R. § 20.203 (notice required when Board raises 
issue regarding adequacy of allegations of error of fact or 
law in substantive appeal). Accordingly, the Board may not 
decide the issue at this time, if doing so prior to hearing 
from the veteran would prejudicially deprive him of 
administrative "fair process."  See Marsh, 11 Vet. App. at 
471-72; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Since the Board cannot assure 
itself that the veteran would be unable to provide a basis 
for finding his appeal timely, it must REMAND the claim to 
the RO for the following action:

The RO should notify the veteran of the 
proposed dismissal of his appeal for 
service connection for a right knee 
disability on the basis that his 
substantive appeal of that issue was 
untimely.  The veteran should be advised 
of his right to submit a notice of 
disagreement as to the issue of 
timeliness of the substantive appeal, and 
his obligation to do so if he believes 
the issue was wrongly decided and wishes 
to appeal.  If a notice of disagreement 
is filed, the appeal should be further 
developed in accordance with applicable 
VA law and regulation.

Thereafter, if an appeal as to the Board's jurisdiction to 
review the veteran's claim for service connection for a right 
knee disability is perfected, the case should be returned to 
the Board.  The purpose of this REMAND is to provide fair 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. 

The veteran is free to submit any evidence or argument he 
desires to have considered in connection with the issues 
discussed herein.  No action is required of the veteran until 
he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

